Citation Nr: 1632903	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  08-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability evaluation for a right ankle disability, status post right fibula fracture, currently rated as 30 percent disabling.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), bipolar disorder, most recent episode depressed, (previously rated as a mood disorder) prior to October 31, 2012, and in excess of 70 percent from October 31, 2012.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1984 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.  

This matter was previously before the Board in September 2011 at which time it was remanded for further development.  During this period, the RO granted a higher rating of 30 percent for the service-connected mood disorder, effective April 2008.  

This matter was once again before the Board in May 2013, at which time it was again remanded for further development.  

At that time, the Board listed the issues of entitlement to an increased rating greater than 10 percent for a right ankle disability, status post right fibula fracture; entitlement to an initial rating greater than 30 percent for a mood disorder; and entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU), as being before it.  

In a February 2016 rating determination, the RO reclassified the Veteran's psychiatric disability as PTSD chronic, bipolar I disorder, most recent episode depressed, moderate (previously mood disorder, not otherwise specified, with depressive and anxious symptoms), and increased the Veteran's disability evaluation from 30 to 70 percent, effective October 31, 2012.  The RO also increased the residuals of the status post fracture with open reduction and internal fixation, right fibula-ankle with ankylosis, from 10 to 30 percent effective May 26, 2006, the date of the request for an increased evaluation.  

The RO also granted a TDIU, with an effective date of October 31, 2012.  The Veteran has not expressed disagreement with the assigned effective date.   


FINDING OF FACT

In a July 2016 written statement, the Veteran indicated that he was happy with the grant of a total rating based upon individual unemployability and that he was withdrawing his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issues of entitlement to an increased disability evaluation for a right ankle disability, status post right fibula fracture, currently rated as 30 percent disabling; and entitlement to an initial disability evaluation in excess of 30 percent for PTSD, bipolar disorder, most recent episode depressed, (previously rated as a mood disorder) prior to October 31, 2012, and in excess of 70 percent from October 31, 2012 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of the Issues of Entitlement to an Increased Disability Evaluation for a Right Ankle Disability, Status Post Right Fibula Fracture, Currently Rated as 30 Percent Disabling; and Entitlement to an Initial Disability Evaluation in Excess of 30 Percent for PTSD, Bipolar Disorder, Most Recent Episode Depressed, (Previously Rated as a Mood Disorder) Prior to October 31, 2012, and in Excess of 70 percent from October 31, 2012.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, in a July 2016 written statement, indicated that he was happy with the decision to granted a Total Rating Based Upon Individual Unemployability and was withdrawing his appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues currently on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The appeal, as to the issue of entitlement to an increased disability evaluation for a right ankle disability, status post right fibula fracture, currently rated as 30 percent disabling, is dismissed.

The appeal, as to the issue of entitlement to an initial disability evaluation in excess of 30 percent for PTSD, bipolar disorder, most recent episode depressed, (previously rated as a mood disorder) prior to October 31, 2012, and in excess of 70 percent from October 31, 2012, is dismissed.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


